NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 12a0477n.06

                                             No. 10-4136
                                                                                              FILED
                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT                               May 07, 2012
                                                                                  LEONARD GREEN, Clerk

JASON MOBERLY,                                              )
                                                            )        ON APPEAL FROM THE
        Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                            )        COURT FOR THE SOUTHERN
v.                                                          )        DISTRICT OF OHIO
                                                            )
UNIVERSITY OF CINCINNATI CLERMONT                           )                             OPINION
COLLEGE; ANN APPLETON, Individually;                        )
KIMBERLY ELLISON, Individually; JAMES                       )
MCDONOUGH, Individually,                                    )
                                                            )
        Defendants-Appellees.                               )

BEFORE:         MERRITT and COLE, Circuit Judges; VARLAN, District Judge.*

        PER CURIAM. Plaintiff-Appellant Jason Moberly appeals the district court’s grant of

summary judgment in favor of Defendants-Appellees University of Cincinnati Clermont College,

Assistant Dean of Students Ann Appleton, Director of Student Life Kimberly Ellison, and Dean

James McDonough (collectively, “Clermont”). Moberly alleges that Clermont initially declined to

hire him as assistant basketball coach in retaliation for raising complaints about racial discrimination,

in violation of 42 U.S.C. § 1981, the First Amendment, and Title VI of the Civil Rights Act, 42

U.S.C. § 2000d. Despite its initial decision to offer the position to another candidate, Clermont

ultimately hired Moberly.




        *
        The Honorable Thomas A. Varlan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 10-4136
Moberly v. University of Cincinnati Clermont College, et al.

        We review the grant of a motion for summary judgment de novo and “view all evidence in

the light most favorable to the non-moving party.” Upshaw v. Ford Motor Co., 576 F.3d 576, 584

(6th Cir. 2009). We may grant summary judgment if, upon review of the pleadings, affidavits,

depositions, and answers to interrogatories, we conclude “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Upon

hearing oral argument and carefully reviewing the record, we conclude that the district court did not

err in granting summary judgment in favor of Clermont on all claims. Accordingly, we AFFIRM

for the reasons set forth in the district court opinion.




                                                   2